Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael C. Martensen on 05/05/2022.
In the claims, amend the claims as indicated below:

(Currently Amended) A system for querying a semantic knowledge base (KB), the system comprising:	at least one processor configured to communicate with the semantic KB,	data storage capability devoted to the system;	wherein the at least one processor executed a query method for querying the semantic KB knowledge base, the method comprising,		receiving a natural language query;		performing an initial search of the semantic KB;		based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;		using results from the split function, performing a filter function   wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function;		using results from the filter function, performing an extract function; and		generating a score for each search result and returning at least one search result.
(Currently Amended) The system for querying a sematic knowledge base according to claim 1, wherein the split function takes one of the candidate solutions and a knowledge graph from the semantic KB and creates zero or more children (solutions) using a one-hop graph structure from the knowledge graph onto the partial solution.
5. Cancelled.
6.	(Currently Amended) The system for querying a sematic knowledge base according to claim 1, wherein the filter function is a Boolean operation 
8. (Currently Amended) The system for querying a sematic knowledge base according to claim 7, wherein the measure of completeness is a measure that there a path from [[an]]a frame edge triple to any other frame edge triple in the candidate solution and for which every frame edge in the natural language query is represented in the candidate solution.
10. (Currently Amended) The system for querying a sematic knowledge base according to claim 1, wherein the score is a weighted score based on a series of elements selected from the group consisting of consistency, graph size, semantic distance between classes, relevance, completeness and aggregate confidence 
11.	(Currently Amended) A method for querying a semantic knowledge base (KB), wherein the semantic KB is in communication with one or more processors configured to execute instructions stored on a non-transitory storage medium, the method comprising,
		receiving a natural language query;
		performing an initial search of the semantic KB;
		based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;
		using results from the split function, performing a filter function, wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function;
		using results from the filter function, performing an extract function; and
		generating a score for each search result and returning at least one search result.
12.	(Currently Amended) The method for querying a sematic knowledge base according to claim 11, wherein the split function takes one of the candidate solutions and a knowledge graph from the semantic KB and creates zero or more children (solutions) using a one-hop graph structure from the knowledge graph onto the partial solution.
14. Cancelled
15. (Currently Amended) The method for querying a sematic knowledge base according to claim 11, wherein the filter function is a Boolean operation 
18. (Currently Amended) The method for querying a sematic knowledge base according to claim 16, wherein completeness is a measure that there a path from [[an]]a frame edge triple to any other frame edge triple in the candidate solution and for which every frame edge in the natural language query is represented in the candidate solution.
20. (Currently Amended) The method for querying a sematic knowledge base according to claim 11, wherein the score is a weighted score based on a series of elements selected from the group consisting of consistency, graph size, semantic distance between classes, relevance, completeness and aggregate confidence .

Allowable Subject Matter
Claims 1-4, 6-13, 15-20 are allowed (claims 5 and 14 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;	using results from the split function, performing a filter function   wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function”.
The closest prior art, Subramanya et al (US 10,810,193 B1) discloses similar features of a graph walking method to process a natural language query (figure 5, col. 7). However, Subramanya et al do not explicitly teach:
“based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;	using results from the split function, performing a filter function   wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function”.

Another close prior art, Gao et al (US 2018/0349755 A1), discloses similar features of converting a natural-language query into a semantic query (par. 0050), and walking graph method for querying results (par. 0025). However, Gao et al do not explicitly teach:
“based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;	using results from the split function, performing a filter function   wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“based on [[the]] results of the initial search, performing a split function which employs a goal-directed graph walk algorithm to create candidate solutions (hypotheses) which go beyond [[the]]a structure defined by the natural language query, wherein the goal-directed graph walk algorithm creates a separate candidate solution for each possible entity relationships without explicitly defining queries to discover those relationships;	using results from the split function, performing a filter function   wherein the filter function takes candidate solutions and returns true when, and only when, a candidate solution within the candidate solutions yields an extracted solution through further application of the split function”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claim 11 is allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165